OPINION
SULLIVAN, Judge.
Appellant, Rhonda Topper (Topper), appeals the review court’s order, affirming the decision of appellee, Indiana Family and Social Service Administration (IFSSA), which sustained the revocation of Topper’s child care home license. This case involves the identical issue decided today in Indiana Family & Social Servs. Admin. v. Jones, (1998) Ind.App., 691 N.E.2d 1354.
Topper raises one issue for review:
(1) Whether she was entitled to challenge the “substantiation” of child abuse or neglect presented to the administrative law judge in her license revocation hearing.
We reverse for the reasons stated in Jones, supra, 691 N.E.2d 1354. Unlike Jones, the trial court here concluded that Topper was not entitled to challenge the “substantiation” of child abuse at her hearing on her license revocation. To allow the IFS-SA to revoke Topper’s license without affording her the opportunity to challenge the assertion, at the hearing, was a violation of due process.
The decision of the review court is reversed with instructions to remand to the IFSSA to conduct a full and fair hearing upon the merits of Topper’s license revocation.
FRIEDLANDER and KIRSCH, JJ., concur.